Citation Nr: 1449021	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-04 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

2.  Entitlement to an initial compensable rating for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active military service from April 1978 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for hypertension and granted service connection for sleep apnea and assigned a noncompensable rating, effective October 3, 2007.

In July 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In July 2014 the Veteran submitted to the Board additional evidence for consideration in connection with the sleep apnea claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in July 2014 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

1.   On July 30, 2014, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal of the issue of service connection for hypertension.

2.  Competent and credible lay and medical evidence indicates that the Veteran experienced symptoms of obstructive sleep apnea during military service after his cervical spine injury and that his obstructive sleep apnea likely began during military service.

3.   Veteran's service-connected sleep apnea requires use of a CPAP machine, but is not manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, and does not require tracheostomy.	


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  Resolving all doubt in the Veteran's favor, the criteria for an initial 50 percent rating have been met for obstructive sleep apnea.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.97, Diagnostic Code 5243-6847 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran sought to reopen a previously denied claim for entitlement to service connection for hypertension.

During the July 30, 2014 hearing, the Veteran testified that he wished to withdraw the appeal of the issue of service connection for hypertension.  He expressed the same wish to withdraw the appeal for service connection for hypertension in a 

written statement received the same day.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hypertension.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

II. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the appeal regarding sleep apnea arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The Veteran was provided with VA fee-basis examinations.  The evidence of record contains service treatment records, records from the Veteran's participation with the Air Force Flight Dynamics Lab, post-service VA and private outpatient treatment records, VA fee-basis examination reports, and lay statements and hearing testimony from the Veteran.  There is no indication of relevant, outstanding records that would support the grant of a higher rating than the 50 percent rating granted herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

III.  Criteria and Analysis

By way of background, the Veteran's claim for service connection for sleep apnea was initially received in June 2005.  He reported that his neurologist had indicated that the Veteran's sleep apnea "most probably is related to obstructions caused by [his] cervical disc injury, spondylosis and reversal of the [cervical] spine lordosis."

Service records reflect that the Veteran participated as a test subject for the Air Force Flight Dynamics Lab and a group of his medical records are specific to evaluations following those tests.  A January 1994 record documents that his head response was slightly upward, his chin seemed to go upward, and his neck snapped slightly during a test.  In a December 2001 rating decision, the RO granted service connection for degenerative disc disease and spondylosis of the cervical spine and assigned a 20 percent disability rating, effective December 1, 1998.  His cervical spine disability was found to be directly related to military service, including from injury sustained during acceleration/deceleration testing.

Medical evidence submitted in support of his claim for service connection included a September 2003 VA fee-basis sleep study report, which revealed findings "consistent with a mild to moderate degree of obstructive sleep apnea (OSA) with a moderate to severe degree of snoring and typically mild [oxygen] desaturations.  In addition, mild heart rate changes were noted."  Recommendations included a trial of nasal-CPAP.  A November 2003 VA treatment record reflects that the Veteran presented for a CPAP set-up and was instructed on the care and use of his CPAP.

In a March 2004 letter addressed to F. Ravessoud, M.D., the Veteran's private neurologist, D. Rosenberg, M.D., related that the Veteran had been recently diagnosed with sleep apnea.  Dr. Rosenberg explained that though the sleep apnea can be associated with some cervical pathology and neck movement restriction as the Veteran has had, "historically it had existed for some time dating back at least to the mid-1990s.  Clinicians are aware that such diagnosis usually predates confirmation by years, if not decades.  This appears to be the case here, as well."

The Veteran failed to appear for a fee-basis examination scheduled in December 2005 to evaluate his claimed sleep apnea disability.

In a July 2006 rating decision, the RO denied the claim for service connection for sleep apnea, including on a secondary basis.  The RO considered the March 2004 statement from Dr. Rosenberg that the "sleep apnea could be associated with some cervical pathology and neck movement restrictions."  However, the RO believed that the statement did not assert how the two were related and did not contain supportive reasoning regarding an association between the two disabilities.

The Veteran's application to reopen the claim for service connection for sleep apnea was received in October 2007.  He asserted that his sleep apnea was "considered associated or secondary" to his service-connected cervical spine disability, reiterating his contention that his sleep apnea was related to the cervical spine injuries that resulted from his participation as a test subject.  He suggested that his sleep apnea disability manifested during military service, citing a February 1994 medical record, which documents sleep difficulty, from the Flight Dynamics Lab in support of his contention.  The note reads as follows: "Reports mild [right] sided posterior muscle pain in neck [secondary to] sleeping on unaccustomed high pillows several days ago.  After none, no additional complaint."  The Board observes that the remainder of the medical records from the Flight Dynamics Lab and his service treatment records were silent for complaints, findings, or diagnosis related to sleep apnea. 

In an August 2007 statement, Dr. Rosenberg opined that it was most likely that the Veteran's obstructive sleep apnea is aggravated by his service-connected cervical spondylosis and lordosis.  He supported his conclusion by explaining how the "resultant alteration of normal cervical positioning in recumbent positions especially during sleep" has contributed to "compromise in the oral passageway."

In a September 2007 letter, the Veteran's family physician, D. Chan, M.D., reported that the Veteran recalled his wife observing that he had had nocturnal breathing problems since after his neck injury in the remote past, which included significant snoring and random episodes of brief cessation of breathing.  Dr. Chan opined that because the respiratory symptoms were noticed after the neck injury and because the neck injury can alter the anatomy of the air passage, it is reasonable to correlate the obstructive sleep apnea with the initial neck injury.

The Veteran was afforded a VA fee-basis examination in November 2007 to evaluate his claimed sleep apnea disability.  He stated that he had suffered sleep apnea symptoms with daytime somnolence, snoring, and cessation of breathing during sleep since 1995.  He reported being diagnosed with sleep apnea in 2003 by a sleep study; currently using a CPAP machine, which improve his symptoms; and he denied any respiration failure.

The fee-basis examiner opined that the Veteran's obstructive sleep apnea is more likely than not aggravated by his service-connected cervical spine disability.  In support of her conclusion, she cited records from private physicians who concluded that the Veteran sustained a significant injury to his cervical spine while serving as a test subject for the Air Force and that the neck injury altered the anatomy of his air passage.  She agreed with Dr. Rosenberg's opinion that the Veteran's "obstructive apnea is in all probability significantly aggravated by his cervical spine disease."

The fee-basis examiner also opined that the sleep apnea disability was less than likely caused by or a direct result of the service-connected neck disability.  In support of her conclusion, the examiner explained that people with obstructive sleep apnea often have an airway more narrow than normal, usually at the base of the tongue and palate.  When lying flat, the palate is above the air passage and when the pharyngeal muscle relaxes and the genioglossal muscle relaxes, the palate and tongue often fall backward and this can obstruct the airway.  She believed that the Veteran did not have any significant pathology or surgery that altered the oropharyngeal anatomy leading to obstructive sleep apnea.

In the May 2008 rating decision, the RO granted service connection for sleep apnea on the basis that it was aggravated by his service-connected cervical spine disability.  The decision explained that although the Veteran's sleep apnea disability required use of a CPAP machine, which warrants a 50 percent rating, a noncompensable rating was assigned because sleep apnea was treated by CPAP prior to aggravation, the pre-aggravation baseline level of disability was determined to be 50 percent, and no additional level of disability was due to the aggravation caused by the service-connected cervical spine disability. 

After the November 2007 fee-basis examination and the May 2008 rating decision, additional VA treatment records were associated with the claims file in July 2008.  The records included the September 2003 VA sleep study consultation request.  At that time, the Veteran had complained of chronic snoring for many years with increased fatigue in the afternoon.

The Veteran also submitted a July 2008 letter addressed to Dr. Ravessoud in which Dr. Rosenberg detailed follow-up examination findings.  Dr. Rosenberg indicated that he had advised the Veteran that a previous August 2007 letter spoke to the present status of sleep apnea, not to one of causation or preexistence.  He further advised the Veteran that if he required a medical opinion regarding causation of his sleep apnea, he would defer to sleep apnea specialists.

During a December 2008 VA fee-basis examination to evaluate the current severity of his obstructive sleep apnea, the Veteran described his history of cervical spine injury, starting to have sleep apnea while in service, and being diagnosed with sleep apnea in 200[3].  He related that he had been on CPAP since that time and he continued to have late afternoon sleepiness.  Examination findings did not reveal chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; required tracheostomy.  The effect of the Veteran's sleep apnea on his work and daily activities was described as a need to avoid prolonged driving because he gets drowsy.

In a September 2010 letter, Dr. Rosenberg opined that there was "clear evidence medically that [the] cervical injury and trauma cause[d]" obstructive sleep apnea.  He based his opinion on his prior opinions; the Veteran's Air Force Research Laboratory records, including the February 1994 note documenting the Veteran's complaint of sleep difficulty; and VA treatment records that confirmed the sleep apnea diagnosis.

During the July 2014 hearing, the Veteran testified that he did not have symptoms of sleep apnea before his in-service cervical spine injuries sustained during his participation as a test subject, but developed symptoms described as "nocturnal breathing issues" as early as 1994 after the injuries.  He testified that he continued to use a CPAP machine, he had not experienced chronic respiratory failure, and he had never been hospitalized for sleep apnea.

The Veteran is competent to provide lay evidence of reporting sleep difficulty or nighttime breathing problems, snoring, and daytime fatigue during and since active duty military service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).   Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In this regard, the Board finds the September 2003 VA sleep study consultation request probative to the issue regarding the onset of obstructive sleep apnea symptoms.  Here, the Veteran had complained in 2003, less than five years after his military retirement, of chronic snoring for many years with increased fatigue in the afternoon.  This evidence is probative and persuasive because it tends to support the Veteran's contention that his sleep apnea began or initially manifested during military service, and because his report of symptoms was made in the context of seeking VA medical treatment prior to filing his initial claim for service connection for sleep apnea.  Moreover, the Board finds persuasive the March 2004 letter from Dr. Rosenberg, explaining that sleep apnea typically predates confirmation by years or even decades and that sleep apnea can be associated with cervical pathology.

Although Dr. Rosenberg concluded in August 2007 that the Veteran's sleep apnea is aggravated by his cervical spine disability, his rationale appears to address causation of sleep apnea based on "compromise in the oral passageway" based on "alteration of normal cervical positioning in recumbent positions especially during sleep" as a result of the cervical spine disability.  The 

September 2007 opinion from Dr. Chan that the Veteran's sleep apnea was "correlate[d]" with the initial neck injury, which could "alter the anatomy of air passage," is generally consistent with Dr. Rosenberg's opinion.

In summary, the Board finds the Veteran's statements regarding the onset of sleep apnea symptoms to be generally credible and concludes that the medical evidence is at least in equipoise regarding whether obstructive sleep apnea was initially manifested during military service and whether the cervical spine injury and disability caused or aggravated the current obstructive sleep apnea disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  Therefore, the Board resolves all doubt in the Veteran's favor and finds that the record adequately supports service connection for sleep apnea on a direct basis rather than on the basis of secondary service connection.  

Turning to the proper initial rating for the Veteran's sleep apnea, ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the sleep apnea disability on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Veteran's sleep apnea has been rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 5243-6847.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, Diagnostic Code 5243 refers to intervertebral disc syndrome pertinent to the Veteran's cervical spine disability.  See 38 C.F.R. § 4.71a.  Diagnostic Code 6847 outlines the criteria used to evaluate sleep apnea syndromes.  See 38 C.F.R. § 4.97.

6847
Sleep Apnea Syndromes (Obstructive, Central, Mixed):
Rating

Chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy
100

Requires use of breathing assistance device such as continuous airway pressure (CPAP) machine
50

Persistent day-time hypersomnolence
30

Asymptomatic but with documented sleep disorder breathing
0
 38 C.F.R. § 4.97, Diagnostic Code 6847.

Because the Board finds that the Veteran's sleep apnea initially manifested during military service, it follows that a higher initial rating is warranted for the sleep apnea disability.  In this case, competent VA medical evidence reflects that the Veteran received his first CPAP machine for sleep apnea in November 2003 and he has controlled his disability with the use of CPAP machines since that time.  As a result, an initial 50 percent rating is warranted.  Id.  A higher, 100 percent rating is not warranted, however, because the medical evidence of record does not document that the Veteran's sleep apnea disability is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; that it requires tracheostomy.  Id.  In fact, the Veteran himself does not contend that a 100 percent rating is warranted and he has denied having signs or symptoms associated with a 100 percent rating.

The Board has considered whether the Veteran's sleep apnea disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115. 

The first of the three elements of an extra-schedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extra-schedular rating).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

If the first element is met, the second element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id. 

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the Board finds that the Veteran's sleep apnea is fully contemplated by the schedular rating criteria.  The criteria contemplate the Veteran's symptoms, including sleep disorder breathing, such as snoring or pauses in breathing, daytime fatigue or hypersomnolence, and required use of a CPAP machine.

In addition, an extra-schedular referral is not warranted because the Board finds that the second Thun element is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's sleep apnea does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  Statements to treatment providers and fee-basis examiners reflect that he has worked full-time as a director of contracts during the appeal until he reported to an orthopaedic specialist in March 2014 that he had retired.  He also testified that he has not required hospitalization for his sleep apnea disability.  In this case, there is evidence that the Veteran has not been hospitalized for his sleep apnea disability, and there is evidence that it has not caused marked interference with any employment during the appeal period.  Accordingly, a referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Nevertheless, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a claim for an initial rating higher than the 50 percent rating granted herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hypertension is dismissed.

Entitlement to an initial disability rating of 50 percent for obstructive sleep apnea is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


